DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6 and 10 – 15 are pending in this Office action.

Response to Arguments
Applicant’s arguments filed on January 7, 2021 with respect to the rejections of claims 1 and 10 under Bailor in view of Jolfaei, have been fully considered but are not persuasive. 
Applicant argues that the art of record is not seen to disclose or to suggest at least, in response to the identified editing: set enqueue locks on the active document; create: 1. a draft document corresponding to the active document, and 2. an enqueue context associated with the draft document, wherein the enqueue context is created to associate the set enqueue locks with the draft document. The lock in Bailor is set to the main document, and not to the copy. Bailor cannot be seen to disclose or to suggest at least create an enqueue context associated with the draft document, wherein the enqueue context is created to associate the set enqueue locks with the draft document. 
Jolfaei does not disclose or suggest create an enqueue context associated with the draft document, wherein the enqueue context is created to associate the set enqueue locks with the draft document.” as claimed.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
	Before answering each of the arguments, examiner wants to clarify the claimed subject matter. 
	With reference to applicant’s co-pending application 14/638,470, the term "lock" refers to a data structure that indicates that a particular application or user (owner) has been granted certain rights with respect to a resource e.g. an electronic document (or data entries e.g. IDs from number ranges contained in the electronic document) to which the lock is assigned. In response to receiving the first request, the telecommunication server may create and assign (e.g. using the application) a set of locks (or enqueue context) to the electronic document. Regular enqueue locks (or locks) shall be decoupled from a given communication session (e.g. ABAP session) lifecycle resulting in Durable Enqueue Locks (or durable locks).  

enqueue server receives a lock request and checks the lock table to determine whether the lock request collides with an existing lock. If it does, the enqueue server rejects it. If it does not collide, the enqueue server sets the lock and makes the entry in the lock table. Many of Oracle’s locks are called enqueue locks. To enqueue a lock request is to place that request on the queue for its resource. So although the word “enqueue” is strictly speaking a verb, it is used adjectivally in the term enqueue lock. It is also used as a noun when referring to a particular enqueue resource, such as the CF (control file) enqueue.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This Office action is an obviousness type action using Bailor in view of Jolfaei references. 
In response to applicant's argument, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
	Bailor discloses each user edits a document by creating a user copy (draft) of the document and editing the user copy (draft). The user can generate the lock when the 
	Bailor discloses the context (synonym: conditions, situation, environment, setting, scene, backup, climate, etc.) is created to associate the set locks with the draft document. Bailor discloses the user copies of the document are synchronized when the user computing devices periodically send to the storage device updates to be shared with the other user computing devices and periodically obtain from the storage device updates from other user computing devices (Para [0026]). A user computing device includes any computing device that obtains a user copy of a document to be authored from a master copy of the document (Para [0027]). A first user can generate a lock about one or more of the units of data of the document. The second unit of data has been locked by the first user, as indicated by the cross-hatching. By generating the content lock, the first user has indicated the first user intends to edit the unit of data. For example, the user can generate the lock when the user is actively editing the unit of data. The user can generate the lock and then edit the unit of data at a later time. As noted above, the authoring application managing the document may prevent a user other than the first user from editing the locked data unit. 
	Jolfaei discloses systems and methods for use with enqueue locks. Jolfaei further discloses storing the enqueue context with the document and attach the enqueue context to a request session (i.e., situation, environment, setting, etc.). Determining a unique identification for the light-weight enqueue session and storing that unique identification in a data structure created for the light-weight enqueue session on 

	Based on the above recitation, the arguments are moot.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication 2009/0125518 A1 issued to Jonathan Bailor et al. (“Bailor”) and in view of U.S. Patent Application Publication 2016/0147560 A1 issued to Masoud Jolfaei et al. (“Jolfaei”).
With respect to claims 1 and 10, Bailor teaches a system and a method, comprising:
Identifying editing of an active document by a user (Para [0005]: a collaborative authoring application provides an authoring environment in which two or more users can edit a document concurrently. Each user edits a copy of the document); and 
In response to identified editing:
setting [enqueue] locks on the active document (Para [0006]: each user can generate a content lock about one or more of the data units; and Para 0039]: A first user can generate a lock about one or more of the units of data of the document.);

an [enqueue] context associated with the draft document(s) (Para [0032]: the first update operation synchronizes the metadata of the copy with the metadata of the document without requiring any interaction with the user. For example, the first update operation can provide an exchange of metadata between the storage device and the user computing device at periodic time intervals (i.e., attributes). The first update operation provides for an exchange of metadata every few seconds. The first update operation can provide for the exchange of metadata to occur in shorter or longer time intervals.), 
wherein the [enqueue] context is created to associated the set [enqueue] locks with the document (Para [0039]: a first user can generate a lock about one or more of the units of data of the document. In the example shown in FIG. 4, the second unit of data has been locked by the first user, as indicated by the cross-hatching. By generating the content lock, the first user has indicated the first user intends to edit the unit of data. For example, the user can generate the lock when the user is actively editing the unit of data. The user can generate the lock and then edit the unit of data at a later time).
Bailor does not explicitly recites enqueue locks and storing the enqueue context with the document and attach the enqueue context to a request session; determining an 
Jolfaei discloses enqueue lock(s) (Para [0001], Jolfaei discloses systems and methods for use with enqueue locks. Jolfaei further discloses storing the enqueue context with the document and attach the enqueue context to a request session); determining an eTag of the active document and store the eTag with the document(s); and associating the user with the document(s) as its exclusive user (Para [0033]: determining a unique identification for the light-weight enqueue session and storing that unique identification in a data structure created for the light-weight enqueue session on the enqueue server and Para [0040]: An alternative way for the lifecycle of light-weight enqueue sessions to be managed is based on timeouts. The light-weight enqueue session is not bound to any physical entity but is bound to a timestamp. FIG. 4 is a flow diagram illustrating a method 400 of managing the lifecycle of a light-weight enqueue session using timeouts. At operation 402, an enqueue lock request is received at an application server instance from a client application. At operation 404, the application server instance requests a light-weight enqueue session identification from an enqueue server. At operation 406, the enqueue server may create a light-weight enqueue session and associate a light-weight enqueue session identification with it. At operation 408, the enqueue server may store a timestamp with the light-weight enqueue session. This timestamp correlates to the time (and possibly date) when the light-weight enqueue session was created).
Both Bailor and Jolfaei are same field of endeavor and both of them are in data processing art and therefore, they are combinable.

The modified method enables allowing the client application to reconnect in case of network or temporary breakdown without losing interaction state in mobile device scenarios. 
Allowable Subject Matter
Claims 2 – 3, 4 – 6, 11 – 12 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determine one or more modifying operations to the draft document, each of the one or more modifying operations occurring within a configured durable enqueue lock expiration time of a prior modifying operation; detect that a time since a last determined modifying operation exceeds the configured durable enqueue lock expiration time; and in response to the detection, dequeue all durable enqueue locks bound to the enqueue context associated with the draft document and send a notification to the user as in claims 2 and 10. Determine one or more modifying operations to the draft document, each of the one or more modifying operations occurring within a configured durable enqueue lock expiration time of a prior modifying operation; detect that a time since a last determined modifying operation exceeds the configured durable enqueue lock .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 5, 2021 						/SHAHID A ALAM/                                                                            Primary Examiner, Art Unit 2162